667 So. 2d 392 (1995)
Thomas Lee ELMY, Appellant,
v.
STATE of Florida, Appellee.
No. 94-4272.
District Court of Appeal of Florida, First District.
December 4, 1995.
Nancy A. Daniels, Public Defender; P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Amelia S. Beisner, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Thomas Lee Elmy (Elmy) pleaded no contest to burglary with assault, robbery, and home invasion robbery, and was sentenced to three concurrent eighty-month prison terms. We vacate Elmy's sentence for home invasion robbery. Sirmons v. State, 634 So. 2d 153 (Fla. 1994). We note that Elmy's sentences for burglary with assault and robbery are based on a scoresheet calculated without assessing any points for home invasion robbery.
We affirm in all other respects.
ERVIN, MICKLE and LAWRENCE, JJ., concur.